                                                                                                
Exhibit 10.2
 
AMENDED AND RESTATED
 
CENTEX CORPORATION 2001 STOCK PLAN
 
(Amended and Restated Effective February 11, 2009)
 


 
1. Purpose
 
The purpose of the Plan is to assist the Company in attracting and retaining as
officers and key employees of the Company and its Affiliates, and as Directors
of the Company, individuals of training, experience and ability, and to furnish
additional incentive to such individuals by encouraging them to become owners of
Shares, by granting to such individuals Options or Restricted Stock.  Options
granted hereunder are intended to be exempt from the requirements of Section
409A of the Code, and the Plan shall be interpreted and administered in a manner
consistent with that intent.
 
2. Definitions
 
Unless the context otherwise requires, the following words as used herein shall
have the following meanings:
 
“Affiliate” — Any corporation or other entity that is a direct or indirect
parent or subsidiary (including, without limitation, partnerships and limited
liability companies) of the Company; provided, however, that such entity shall
be considered an Affiliate only if it would be aggregated and treated as a
single employer with the Company under Section 414(b) of the Code (controlled
group of corporations) or Section 414(c) of the Code (group of trades or
businesses under common control), as applicable, but in applying such Code
Sections, an ownership threshold of 50% shall be used as a substitute for the
80% minimum ownership threshold that appears in, and otherwise must be used when
applying, the applicable provisions of (a) Section 1563 of the Code and the
regulations thereunder for determining a controlled group of corporations under
Section 414(b) of the Code, and (b) Treasury Regulation Section 1.414(c)-2 for
determining the trades or businesses that are under common control under Section
414(c) of the Code.
 
“Agreement” — The written agreement, whether delivered on paper or by electronic
medium, between the Company and the Optionee or holder of Restricted Stock
evidencing the Option or Restricted Stock granted by the Company, which shall be
in such form and contain such provisions as the Committee may prescribe.
 
“Board” — The Board of Directors of the Company, as the same may be constituted
from time to time.
 
“Code” — The Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” — The Compensation and Stock Option Committee of the Board, composed
solely of two or more Directors who are appointed by the Board from time to time
and who satisfy the requirements of Rule 16b-3(b)(3) promulgated under the
Securities Exchange Act of 1934, or any successor provision.
 
“Company” — Centex Corporation, a Nevada corporation.
 
“Director” — An individual who is a member of the Board.


 
1

--------------------------------------------------------------------------------

 
“Disability” — Total and permanent disability as set forth in Section 22(e)(3)
of the Code, or any successor provision.
 
“Employer” — The Company and any Affiliate.
 
“Fair Market Value” — As of a particular date, (i)(A) if Shares are listed on a
national securities exchange, the closing price per Share, as reported on the
consolidated transaction reporting system for the New York Stock Exchange or
such other national securities exchange on which Shares are listed that is at
the applicable time the principal market for the Shares, or any other source
selected by the Committee, or, if there shall have been no such sales so
reported on that date, on the last preceding date on which such a sale was so
reported, (B) if Shares are not so listed, the mean between the closing bid and
asked price of Shares on that date, or, if there are no quotations available for
such date, on the last preceding date on which such a quotation was reported, as
reported on a recognized quotation system selected by the Committee, or, if not
so reported, then as reported by The Pink Sheets LLC (or a similar organization
or agency succeeding to its functions of reporting prices), or (C) at the
discretion of the Committee, the value of Shares determined in good faith by the
Committee, or (ii) if applicable, the price per share as determined in
accordance with the procedures of a third party administrator retained by the
Company to administer the Plan.  Any determination of Fair Market Value with
respect to Options shall be consistent with Section 409A of the Code and the
Treasury Regulations and other guidance thereunder.
 
“Full Time Employee” means a person actively and regularly engaged in work at
least 40 hours a week.
 
“Option” — A nonqualified option to purchase one or more Shares granted under
and pursuant to the Plan.  A nonqualified option does not satisfy the
requirements of Section 422 of the Code, or any successor provision.
 
“Optionee” — An individual who has been granted an Option under the Plan.
 
“Participant” — An individual who has been granted Restricted Stock or an Option
under the Plan.
 
“Plan” — This Centex Corporation 2001 Stock Plan.
 
“Restricted Stock” — Shares issued pursuant to Section 17 of the Plan.
 
“Retirement” — The Participant’s voluntary termination of employment from the
Employer including, where the context indicates, Vested Retirement with respect
to Options or Restricted Stock granted prior to April 1, 2006.
 
“Share” — A share of the Company’s present twenty-five cents ($0.25) par value
common stock and any share or shares of capital stock or other securities of the
Company hereafter issued or issuable upon, in respect of or in substitution or
in exchange for each present share.  Such Shares may be unissued or reacquired
Shares, as the Board, in its sole and absolute discretion, shall from time to
time determine.
 
“Vested Retirement” — The voluntary termination of all employment of an Optionee
or a Participant (excluding a Non-employee Director) who is a Full Time Employee
from the Employer at any time after he or she (1) is age 55 or older, (2) has at
least 10 Years of Service and (3) the combination of age and Years of Service
equal at least 70.  Calculation of eligibility for Vested Retirement shall be
 
 
2

--------------------------------------------------------------------------------

 
based on whole years of age and Years of Service on the date as of which the
calculation is being made.  Any partial years shall be disregarded.  In no event
will the Plan’s Vested Retirement provisions apply to Options or Restricted
Stock granted on or after April 1, 2006.
 
“Years of Service” — The Optionee’s or Participant’s years of employment with an
Employer.  An Optionee or Participant shall be credited with a Year of Service
on each anniversary of the date on which he or she was first employed with an
Employer, provided that the Optionee or Participant continues to be employed by
an Employer on such anniversary date.
 
3. Administration
 
Subject to the provisions hereof, the Committee shall have full and exclusive
power and authority to administer this Plan and to take all actions that are
specifically contemplated hereby or are necessary or appropriate in connection
with the administration hereof. The Committee shall also have full and exclusive
power to interpret this Plan and to adopt such rules, regulations and guidelines
for carrying out this Plan as it may deem necessary or proper, all of which
powers shall be exercised in the best interests of the Company and in keeping
with the objectives of this Plan. The Committee may, in its discretion, provide
for the extension of the exercisability of an Option but only to the extent such
extension does not result in a modification of the Option for purposes of
Section 409A of the Code, accelerate the vesting or exercisability of an Option
or Restricted Stock award, eliminate or make less restrictive any restrictions
applicable to an Option or Restricted Stock award, waive any restriction or
other provision of this Plan or an Option or Restricted Stock award or otherwise
amend or modify an Option or Restricted Stock award in any manner that is either
(i) not adverse to the Optionee or holder of Restricted Stock to whom such
Option or Restricted Stock was granted or (ii) consented to by the Optionee or
holder of Restricted Stock.  The Committee may correct any defect or supply any
omission or reconcile any inconsistency in this Plan or in any award in the
manner and to the extent the Committee deems necessary or desirable to further
the Plan purposes. Any decision of the Committee in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned.
 
4. Shares Subject to Plan
 
(a) A maximum of 3,888,482 Shares shall be subject to grants of Options or
awards of Restricted Stock under the Plan; provided, however, that of such
number of Shares, no more than 350,000 Shares shall be subject to awards of
Restricted Stock; and provided further, that such maximum shall be increased or
decreased as provided in Section 12 hereof.  The Shares subject to the Plan
shall consist of unissued Shares or previously issued Shares reacquired and held
by the Company or any Affiliate.
 
(b) At any time and from time to time after the Plan takes effect, the
Committee, pursuant to the provisions herein set forth, may grant Options and
award Restricted Stock until the maximum number of Shares shall be exhausted or
the Plan shall be sooner terminated.
 
(c) If any Option expires or is canceled without being fully exercised or is
settled in cash, or if any Restricted Stock previously awarded is reacquired by
the Company, the number of Shares with respect to which such Option shall not
have been exercised prior to its expiration or cancellation and the number of
Shares of such Restricted Stock so reacquired may again be optioned or awarded
pursuant to the provisions hereof.
 
 
3

--------------------------------------------------------------------------------

 
(d) If the option price or any applicable tax withholding obligation payable
upon exercise of an Option is satisfied by the tender or withholding of Shares
to or by the Company (by either actual delivery or attestation), the number of
Shares so tendered or withheld shall be eligible for reissuance under the Plan.
 
5. Eligibility
 
Eligibility for receipt of a grant of Options under the Plan shall be confined
to (a) a limited number of persons who are employed by the Company or an
Affiliate and hold key positions in and for the Company or an Affiliate and (b)
Directors.
 
6. Granting of Options
 
(a) From time to time while the Plan is in effect, the Committee may in its
absolute discretion select from among the persons eligible to receive a grant of
Options under the Plan (including persons who have already received such grants
of Options) such one or more of them as in the opinion of the Committee should
be granted Options. The Committee shall thereupon, likewise in its absolute
discretion, determine the number of Shares to be allotted for option to each
person so selected.
 
(b) Each person so selected shall be granted an Option to purchase the number of
Shares so allotted to him, upon such terms and conditions, consistent with the
provisions of the Plan, as the Committee may specify.
 
(c) Each Option granted under the Plan shall be evidenced by an Agreement
setting forth the terms and conditions of the Option.  The date that the
Committee specifies to be the grant date of an Option to an individual shall
constitute the date on which the Option covered by such Agreement is granted;
provided, however, that the grant date of an Option will be determined in a
manner that complies with Treasury Regulation Section
1.409A-1(b)(5)(vi)(B).    In no event, however, shall an Optionee gain any
rights in addition to those specified by the Committee in its grant, regardless
of the time that may pass between the grant of the Option and the actual
execution of the Agreement by the Company and the Optionee.
 
(d) No person may be granted Options under this Plan for more than
250,000 Shares in any one-year period.
 
7. Option Price
 
The option price for each Share covered by each Option shall not be less than
100% of the Fair Market Value of the Share at the time the Option is
granted.  Notwithstanding the foregoing, if there occurs any transaction of a
type described in Section 12(a), (b) or (c) hereof, the option price of the
Shares subject to each existing Option adjusted pursuant to such provisions or
any new Option or assumed option issued pursuant to such provisions may be
different than the Fair Market Value of the Shares at the time the Option is
granted; provided, however, in no event shall –
 
(a) the excess of the aggregate Fair Market Value of the Shares subject to the
Option immediately after the transaction over the aggregate option price of such
Shares be more than the excess of the aggregate Fair Market Value of all shares
subject to the other option immediately prior to the transaction over the
aggregate option price of shares subject to the other option; and
 
 
4

--------------------------------------------------------------------------------

 
(b) the ratio of the option price to the Fair Market Value of the Shares subject
to the Option immediately after the transaction be more favorable to the
Optionee than the ratio of the option price to the Fair Market Value of the
shares subject to the other option immediately prior to such transaction,
determined on a share-by-share basis.
 
Notwithstanding the above, the provisions of this Section 7 shall be applied in
a manner that complies with Section 409A of the Code and the Treasury
Regulations and other guidance thereunder.  In the event of a conflict between
the terms of this Section 7 and the above cited statute, regulations, and
rulings, or in the event of an omission in this Section 7 of a provision
required by said laws, the latter shall control in all respects and are hereby
incorporated herein by reference as if set out at length.
 
8. Option Period
 
Each Option shall run for such period of time as the Committee may specify, but
in no event for longer than seven (7) years from the date when the Option is
granted, including the period of time provided in the subsections of this
Section 8; and subject to the following limits:
 
(a) Except as provided below in this subsection (a) or in subsection (f), all
rights to exercise an Option shall terminate within four (4) months after the
date the Optionee ceases to be an employee of the Company or an Affiliate, or
after the date the Optionee ceases to be a Director, whichever may occur later,
for any reason other than death or Disability (but in no event later than the
end of the original period of the Option); except that (i) in the case of an
Optionee who is a Director and, on the date the Optionee ceases to be a Director
(and if also an employee ceases to be an employee), has (A) at least ten (10)
years of service as a Director, all Shares subject to such Option will vest on
such date and all rights to exercise such Option shall terminate three (3) years
after the date the Optionee ceases to be a Director (but in no event later than
the end of the original period of the Option), or (B) less than ten (10) years
of service as a Director, all Shares subject to such Option will continue to
vest in accordance with its terms for a period of three (3) years following such
date, and all rights to exercise such Option shall terminate three (3) years
after such date; and (ii) if the Optionee’s employment or service as a Director
is terminated for cause, the entire Option, including both exercisable and
unexercisable Shares, shall immediately terminate and thereafter be null and
void for all purposes.
 
(b) In the case of an Optionee who satisfies the test for Vested Retirement,
Options granted prior to April 1, 2006 and held by such Optionee will
automatically vest upon Vested Retirement.
 
(c) If the Optionee ceases to be employed by the Company and its Affiliates, or
ceases to be a Director, whichever may occur later, by reason of his death, all
rights to exercise any Option held by such Optionee shall terminate fifteen (15)
months after his death (but in no event later than the end of the original
period of the Option).
 
(d) If the employment of the Optionee with the Company or any of its Affiliates
shall terminate as a result of a Disability, he may, within six (6) months
following such date (but in no event later than the end of the original period
of the Option), exercise any Option held by such Optionee, in each case, to the
extent he was entitled to exercise such Option on the date of termination of
employment.  To the extent that the Shares covered by his Option were
unexercisable as of such termination of employment, the Option shall
terminate.  If the Optionee does not exercise such Option (which he was entitled
to exercise as of such termination) within the time specified herein, the Option
shall thereupon terminate.
 
 
5

--------------------------------------------------------------------------------

 
(e) If an Option is granted with a term shorter than seven (7) years, the
Committee may extend the term of the Option, but for not more than seven (7)
years from the date when the Option was originally granted.
 
(f) Notwithstanding the foregoing, if an Option granted prior to April 1, 2006
is held by an Optionee who retires and satisfies the test for Vested Retirement,
then all rights to exercise any and all Options will terminate 12 months
following the date of the Vested Retirement.  To the extent that an Agreement
provides for a longer time to exercise, then such Agreement will control.
 
9. Options Not Transferable
 
Unless otherwise determined by the Committee and provided in the Agreement, no
Option or interest therein shall be transferable by an Optionee otherwise than
by will, the applicable laws of descent and distribution, or a domestic
relations order.  The Committee may prescribe and include in an Agreement any
applicable restrictions or conditions on transfer of Options.  Any attempted
assignment in violation of this Section 9 shall be null and void.
 
10. Exercise of Options
 
(a) During the lifetime of an Optionee, only he or his guardian or legal
representative or transferee may exercise an Option granted to him. In the event
of his death, any then exercisable portion of his Option may, within fifteen
(15) months thereafter or earlier date of termination of the original period of
Option, be exercised in whole or in part by any person empowered to do so under
the deceased Optionee’s will or under the applicable laws of descent and
distribution.
 
(b) At any time, and from time to time, during the period when any Option, or a
portion thereof, is exercisable, such Option, or portion thereof, may be
exercised in whole or in part; provided, however, that the Committee may require
in the Agreement that any Option which is partially exercised be so exercised
with respect to at least a stated minimum number of Shares.
 
(c) Each exercise of an Option or portion or part thereof shall be evidenced by
a notice in writing by or on behalf of the Optionee to the Company.  The
purchase price of the Shares for which an Option is exercised must be paid prior
to issuance of the Shares.  The Exercise price of an Option must be paid by
cash, certified or cashiers’ check, wire transfer, delivery (either actually or
by attestation) of whole Shares owned by the Optionee, or through the
withholding by the Company from the Shares otherwise issuable pursuant to the
Option of an appropriate number of Shares, or any combination of the
aforementioned methods of payment, prior to issuance of the Shares.  For
purposes of determining the amount, if any, of the option price satisfied by
delivery or withholding of Shares, such Shares shall be valued at their Fair
Market Value on the date of exercise.  Any Shares actually delivered in
satisfaction of all or a portion of the option price shall be appropriately
endorsed for transfer and assignment to the Company.
 
(d) No Shares shall be issued until full payment therefor has been made, and an
Optionee shall have none of the rights of a stockholder until Shares are issued
to him.
 
(e) Nothing herein or in any Agreement evidencing an Option granted hereunder
shall require the Company to issue any Shares upon exercise of an Option if such
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act of 1933, as amended, or any similar or
superseding statute or statutes, or any other applicable statute or regulation,
as then in effect. Upon the exercise of an Option or portion or part thereof,
the Optionee shall give to the Company satisfactory
 
6

--------------------------------------------------------------------------------


evidence that he is acquiring such Shares for the purpose of investment only and
not with a view to their distribution; provided, however, if or to the extent
that the Shares subject to the Option shall be included in a registration
statement filed by the Company or an Affiliate, such investment representation
shall not be required.
 
11. Delivery of Shares Upon Exercise
 
As promptly as may be practicable after an Option, or a portion or part thereof,
has been exercised as hereinabove provided, the Company shall make delivery of
the Shares acquired upon exercise of such Option to the Optionee or shall cause
such Optionee’s interest in such Shares to be evidenced by an entry on the
Company’s books and records.
 
12. Changes in Company’s Shares and Certain Corporate Transactions
 
(a) If at any time while the Plan is in effect there shall occur any subdivision
or consolidation of outstanding Shares, declaration of a dividend payable in
Shares or other stock split, then, and in each such event, proportionate
adjustments shall be made, in accordance with Treasury Regulation Section
1.409A-1(b)(v)(5)(D), to:
 
(i)     to being so optioned and awarded;
 
(ii)    the number of Shares and the option price per Share thereof then subject
to purchase pursuant to each Option previously granted, to the end that the same
proportion of the Company’s issued and outstanding Shares shall remain subject
to purchase at the same aggregate option price;
 
(iii)   the number of Shares of Restricted Stock previously awarded under the
Plan, to the end that each award represents the same proportion of the Company’s
issued and outstanding Shares; and
 
(iv)   the number of Shares subject to Options that may be granted to any person
in any one-year period pursuant to the limitation set forth in Section 6(d), to
the end that each such limitation represents the same proportion of the
Company’s issued and outstanding Shares.
 
(b) If at any time while the Plan is in effect there shall occur any other
recapitalization or capital reorganization of the Company, any consolidation or
merger of the Company with another corporation or entity, the adoption by the
Company of any plan of exchange affecting the Shares or any distribution to
holders of Shares of securities or property (other than normal cash dividends or
dividends payable in Shares), the Committee may, in accordance with Treasury
Regulation Section 1.409A-1(b)(v)(5)(D), make proportionate adjustments to:
 
(i)     the number of Shares and the option price per Share thereof then subject
to purchase pursuant to each Option previously granted;
 
(ii)    the number of Shares of Restricted Stock previously awarded under the
Plan;
 
(iii)   the number of Shares subject to Options that may be granted to any
person in any one-year period pursuant to the limitation set forth in Section
6(d); and


 
7

--------------------------------------------------------------------------------

 
         (iv)    the maximum number of Shares then subject to being optioned or
awarded as Restricted Stock under the Plan;
 
in each case, in order to reflect the transaction and (in the case of clauses
(i) and (ii) above) to the end of maintaining the proportionate interest of the
holders of Options and Shares of Restricted Stock; provided, however, that such
adjustments shall only be made to the extent necessary to preserve, without
exceeding, the value of such Options and Shares of Restricted Stock.
 
(c) In the event of a merger, consolidation, acquisition of property or stock,
separation, reorganization or liquidation, the Committee shall be authorized to
issue or assume new Options or Shares of Restricted Stock as it determines is
appropriate in substitution for, or to reflect the assumption of, any other
option, restricted stock grant or other award, whether or not awarded under this
Plan.
 
(d) Except as is otherwise expressly provided herein, the issuance by the
Company of shares of its capital stock of any class or securities convertible
into shares of capital stock of any class, either in connection with a direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, the number of or option price of Shares then subject to
outstanding Options granted under the Plan.  Furthermore, the presence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issuance by the Company of debt securities or preferred
or preference stock that would rank above the Shares subject to outstanding
Options or Shares of Restricted Stock granted under the Plan; (iv) the
dissolution or liquidation of the Company; (v) any sale, transfer or assignment
of all or any part of the assets or business of the Company; or (vi) any other
corporate act or proceeding, whether of a similar character or otherwise.
 
(e) Notwithstanding anything to the contrary above, a dissolution or liquidation
of the Company, a merger (other than a merger effecting a reincorporation of the
Company in another state) or consolidation in which the Company is not the
surviving corporation (or survives only as a subsidiary of another corporation
in a transaction in which the stockholders of the parent of the Company and
their proportionate interests therein immediately after the transaction are not
substantially identical to the stockholders of the Company and their
proportionate interests therein immediately prior to the transaction) or a
change in control (as specified below) shall cause every Option then outstanding
to become exercisable in full and shall cause every restriction with respect to
any Shares of Restricted Stock to terminate immediately prior to such
dissolution, liquidation, merger, consolidation or change in control, to the
extent not theretofore exercisable or free of restrictions, without regard to
the determination as to the periods and installments of exercisability or
termination of restrictions contained in the Agreements if, and only if, such
Options have not at that time theretofore expired or been terminated or such
Shares of Restricted Stock have not at that time theretofore been cancelled or
forfeited.  For purposes of this Section 12(c), a change in control shall be
deemed to have taken place if (i) a third person, including a “group” as defined
in Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the
beneficial owner of Shares of the Company having 50% or more of the total number
of votes that may be cast for the election of directors of the Company or (ii)
as a result of, or in connection with, a contested election for directors, the
persons who were directors of the Company immediately before such election shall
cease to constitute a majority of the Board.  Notwithstanding the foregoing
provisions of this paragraph, in the event of any such dissolution, merger,
consolidation or change in control, the Board may completely satisfy all
obligations of the Company and its Affiliates with respect to any Options or
Shares of Restricted Stock outstanding on the date of such event and


 
8

--------------------------------------------------------------------------------

 
(f) cancel such Options or Shares of Restricted Stock by (A) in the case of
Options, delivering to the Optionee cash in an amount equal to the difference
between the aggregate option price for Shares under the Options and the Fair
Market Value of such Shares on the date of such event and (B) in the case of
Shares of Restricted Stock,  delivering to the holder of such Shares cash in an
amount equal to the Fair Market Value of such Shares on the date of such event,
which payment shall in either case be made within a reasonable time after such
event.
 
(g) As of March 31, 2006 the number of shares available for issuance of Options
or awards of Restricted Stock is 668,592, and there shall be no more awards of
Restricted Stock.
 
13. Effective Date
 
The Plan shall be effective on May 17, 2001, the date of its adoption by the
Board, but shall be submitted to the stockholders of the Company for approval at
the next regular or special meeting thereof to be held within twelve (12) months
after the Board shall have adopted the Plan.  If, at such a meeting of the
stockholders of the Company, the Plan is not approved by the affirmative vote of
a majority of the $0.25 par value common stock of the Company present and
entitled to vote at such meeting, then, and in such event, the Plan and all
Options granted under the Plan and all awards of Restricted Stock under the Plan
shall become null and void and of no further force or effect.
 
14. Amendment, Suspension or Termination of the Plan
 
The Board may amend, suspend or terminate this Plan for the purpose of meeting
or addressing any changes in legal requirements or for any other purpose
permitted by law, except that (a) no amendment or alteration that would
adversely affect the rights of any holder under any award previously granted to
such person shall be made without the consent of such person and (b) after the
stockholders of the Company have ratified the Plan, no amendment or alteration
that would increase the maximum number of Shares subject to the Plan (as
provided in Section 4(a)) or decrease the option price of an Option below 100%
of the Fair Market Value as of the date such Option was granted (as provided in
Section 7) may be made without obtaining approval of the stockholders.
 
15. Requirements of Law
 
Notwithstanding anything contained herein to the contrary, the Company shall not
be required to sell or issue Shares under any Option if the issuance thereof
would constitute a violation by the Optionee or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange.  As a condition of any sale or issuance of Shares under an Option, the
Company may require such agreements or undertakings, if any, as the Company may
deem necessary or advisable to ensure compliance with any such law or
regulation.
 
16. Modification of Options
 
Except as provided in Section 12, notwithstanding any other provision of this
Plan to the contrary, (i) after an Option has been awarded, the price at which
Shares may be purchased upon exercise of such Option shall not be amended and
(ii) no Option shall be granted in exchange for a previously granted Option if
the option price of such previously granted Option is greater than the option
price of such replacement Option.  Notwithstanding the foregoing provisions of
this Section 16, no modification or cancellation of an Option granted hereunder
shall, without the consent of the Optionee, alter or impair any rights or
obligations under any Option theretofore granted hereunder to such Optionee
under the Plan.
 
 
9

--------------------------------------------------------------------------------

 
17. Restricted Stock
 
(a) Subject to the terms and conditions of, and within the limitations of, the
Plan, Shares of Restricted Stock may be awarded by the Committee to such
individuals as are eligible for grants of Options, as the Committee may
determine at any time and from time to time before the termination of the
Plan.  Each award of Restricted Stock shall be evidenced by an Agreement setting
forth the terms and conditions of the award.
 
(b) A Share of Restricted Stock is a Share that does not irrevocably vest in the
holder or that may not be sold, exchanged, pledged, transferred, assigned or
otherwise encumbered or disposed of until the terms and conditions set by the
Committee at the time of the award of the Restricted Stock have been
satisfied.  A Share of Restricted Stock shall be subject to such other
restrictions, terms and conditions as the Committee may establish, which may
include, without limitation, the rendition of services to the Company or its
Affiliates for a specified time or the achievement of specific goals.
 
(c) If an individual receives Shares of Restricted Stock, whether or not
escrowed as provided below, the individual shall be the record owner of such
Shares and shall have all the rights of a stockholder with respect to such
Shares (unless the escrow agreement, if any, specifically provides otherwise),
including the right to vote and the right to receive dividends or other
distributions made or paid with respect to such Shares. Any certificate or
certificates representing Shares of Restricted Stock may bear a legend similar
to the following:
 
The shares represented by this certificate have been issued pursuant to the
terms of the Centex Corporation 2001 Stock Plan and may not be sold, pledged,
transferred, assigned or otherwise encumbered in any manner except as set forth
in the terms of such award dated ________________, 20___.
 
(d) In order to enforce the restrictions, terms and conditions that may be
applicable to an individual’s Shares of Restricted Stock, the Committee may
require the individual, upon the receipt of a certificate or certificates
representing such Shares, or at any time thereafter, to deposit such certificate
or certificates, together with stock powers and other instruments of transfer,
appropriately endorsed in blank, with the Company or an escrow agent designated
by the Company under an escrow agreement in such form as shall be determined by
the Committee.
 
(e) After the satisfaction of the terms and conditions set by the Committee at
the time of an award of Restricted Stock to an individual, if the original
certificate was legended, a new certificate, without the legend set forth above,
for the number of Shares that are no longer subject to such restrictions, terms
and conditions shall be delivered to the individual, either by delivery of a
physical certificate or an electronic transfer to a broker.
 
(f) The Committee may cancel all or any portion of any outstanding restrictions
prior to the expiration of such restrictions with respect to any or all of the
Shares of Restricted Stock awarded to an individual hereunder on such terms as
the Committee may deem appropriate.
 
(g) Subject to the other provisions of this Section 17, including paragraph (i)
below, and unless otherwise determined by the Committee, if an individual to
whom Restricted Stock has been awarded ceases to be employed by the Company or
an Affiliate, or ceases to be a director of the Company, whichever may occur
later, for any reason prior to the satisfaction of any terms and conditions of
an
 
 
10

--------------------------------------------------------------------------------

 
(h) award, any Restricted Stock remaining subject to restrictions shall
thereupon be forfeited by the individual and transferred to, and reacquired by,
the Company or an Affiliate at no cost to the Company or the Affiliate. In such
event, the individual, or in the event of his death, his personal
representative, shall forthwith deliver to the Secretary of the Company the
certificates for the Shares of Restricted Stock remaining subject to such
restrictions, accompanied by such instruments of transfer, if any, as may
reasonably be required by the Secretary of the Company.
 
(i) The Committee may determine that an award of Restricted Stock will be
subject to restriction until one or more performance goals established by the
Committee have been achieved.  With respect to such an award, the restrictions
shall lapse and the award shall vest only upon achievement of the attainment of
one or more pre-established, objective performance goals established by the
Committee prior to the earlier to occur of (x) 90 days after the commencement of
the period of service to which the performance goal relates and (y) the lapse of
25% of the period of service (as established in good faith at the time the goal
is established), and in any event while the outcome is substantially
uncertain.  A performance goal is objective if a third party having knowledge of
the relevant facts could determine whether the goal is met.  Such a performance
goal may be based on one or more business criteria that apply to the individual,
one or more business units of the Company, or the Company as a whole, and may
include one or more of the following:  operating income, operating margin,
earnings before interest, taxes, depreciation and amortization (EBITDA), pre-tax
income, net income, net earnings per share, net earnings per share growth,
return on beginning stockholder’s equity, return on average net assets, total
shareholder return relative to other companies in Centex Corporation’s industry
group, debt/capitalization ratio and customer satisfaction.  Unless otherwise
stated, such a performance goal need not be based upon an increase or positive
result under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria).  In interpreting Plan provisions
applicable to performance goals, it is the intent of the Plan to conform with
the standards of Section 162(m) of the Code and Treasury Regulation
§1.162-27(e)(2)(i), and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions.  Prior to the payment
of any compensation based on the achievement of performance goals, the Committee
must certify in writing that applicable performance goals and any of the
material terms thereof were, in fact, satisfied.  No individual may be granted
Restricted Stock awards subject to performance goals designed to comply with
Section 162(m) of the Code having a value of more than $2,500,000 in any given
one-year period.
 
(j) The restrictions set forth in an Agreement relative to Restricted Stock
granted prior to April 1, 2006 will terminate immediately if the Participant
retires and at the time of Retirement he or she qualifies for Vested Retirement
under the Plan.
 
18. Tax Withholding
 
The Company shall have the right to take whatever affirmative actions are
required, in the opinion of the Committee, to enable the Company or appropriate
Affiliate to satisfy any applicable payroll tax withholding requirements in
connection with the exercise of Options granted or Restricted Stock awarded
under the Plan.  Without limiting the generality of the foregoing provision, the
Company shall have the right to (a) withhold cash from a same-day-sale exercise
of an Option, (b) deduct applicable taxes from any Option or Restricted Stock
award by withholding, at the time of delivery and/or vesting of Shares under the
Plan, an appropriate number of Shares for payment of taxes required by law, (c)
permit its withholding obligations to be satisfied by the transfer to the
Company of Shares theretofore owned by the holder of the Option or recipient of
Restricted Stock with respect to which withholding is required, in which case
such Shares shall be valued based on the Fair Market Value thereof when the tax
withholding is required to be made, or (d) take such other action as may be
necessary in the opinion of the Company to satisfy all applicable tax
withholding obligations.
 
 
11

--------------------------------------------------------------------------------

 
19. General
 
(a) The proceeds received by the Company from the sale of Shares pursuant to
Options shall be used for general corporate purposes.
 
(b) Nothing contained in the Plan or in any Agreement shall confer upon any
Optionee or recipient of Restricted Stock the right to continue in the employ of
the Company or any Affiliate or interfere in any way with the rights of the
Company or any Affiliate to terminate such Optionee’s or recipient’s employment
at any time.
 
(c) Neither the members of the Board nor any member of the Committee shall be
liable for any act, omission or determination taken or made in good faith with
respect to the Plan or any Option or award of Restricted Stock granted under it,
and the members of the Board and the Committee shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including counsel fees) arising therefrom to the full extent
permitted by law and under any directors and officers liability or similar
insurance coverage that may be in effect from time to time.
 
(d) As partial consideration for the granting of each Option or award of
Restricted Stock hereunder, the Optionee or recipient shall agree with the
Company that he will keep confidential all information and knowledge that he has
relating to the manner and amount of his participation in the Plan; provided,
however, that such information may be disclosed as required by law or given in
confidence to the individual’s spouse, tax or financial advisors or to a
financial institution to the extent that such information is necessary to secure
a loan.
 
(e) Participation in the Plan shall not preclude an individual from eligibility
in any other stock option plan of the Company or any Affiliate or any old-age
benefit, insurance, pension, profit sharing, retirement, bonus or other extra
compensation plans that the Company or any Affiliate has adopted or may, at any
time, adopt for the benefit of its employees or directors.
 
(f) Any payment of cash or any issuance or transfer of Shares to the Optionee or
to his legal representative, heir, legatee or distributee in accordance with the
provisions hereof shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Board or Committee may require any
Optionee or recipient of an award of Restricted Stock, legal representative,
heir, legatee or distributee, as a condition precedent to such payment, to
execute a release and receipt therefor in such form as it shall determine.
 
(g) Neither the Committee, the Board nor the Company guarantees the Shares from
loss or depreciation.
 
(h) All expenses incident to the administration of the Plan, including, but not
limited to, legal and accounting fees, shall be paid by the Company or its
Affiliates.
 
(i) Records of the Company and its Affiliates regarding an individual’s period
of employment, termination of employment and the reason therefor, leaves of
absence, reemployment, tenure as a Director and other matters shall be
conclusive for all purposes hereunder, unless determined by the Board or
Committee to be incorrect.
 
 
12

--------------------------------------------------------------------------------

 
(j) The Company and its Affiliates shall, upon request or as may be specifically
required hereunder, furnish or cause to be furnished all of the information or
documentation that is necessary or required by the Board or Committee to perform
their duties and functions under the Plan.
 
(k) The Company assumes no obligation or responsibility to an Optionee or
recipient of Restricted Stock, or to such Optionee’s or recipient’s personal
representatives, heirs, legatees or distributees, for any act of, or failure to
act on the part of, the Board or Committee.
 
(l) Any action required of the Company shall be by resolution of the Board or by
a person authorized to act by resolution of the Board. Any action required of
the Committee shall be by resolution of the Committee or by a person authorized
to act by resolution of the Committee.
 
(m) If any provision of the Plan or any Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan or the Agreement, as the case may be, but such
provision shall be fully severable and the Plan or the Agreement, as the case
may be, shall be construed and enforced as if the illegal or invalid provision
had never been included herein or therein.
 
(n) Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail.  Any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third business day after it is deposited in the United States mail, certified or
registered, postage prepaid, addressed to the person who is to receive it at the
address that such person has theretofore specified by written notice delivered
in accordance herewith. The Company, an Optionee or a recipient of Restricted
Stock may change, at any time and from time to time, by written notice to the
other, the address that it, he or she had theretofore specified for receiving
notices. Until changed in accordance herewith, the Company and each Optionee and
recipient of Restricted Stock shall specify as its and his address for receiving
notices the address set forth in the Agreement pertaining to the shares of Stock
to which such notice relates or otherwise provided to the other in accordance
with the Company’s policies for maintaining such information.
 
(o) Any person entitled to notice hereunder may waive such notice.
 
(p) The Plan shall be binding upon the Optionee or recipient of Restricted
Stock, his heirs, legatees and legal representatives, upon the Company, its
successors and assigns, and upon the Board and Committee and their successors.
 
(q) The titles and headings of Sections and paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
 
(r) All questions arising with respect to the provisions of the Plan shall be
determined by application of the laws of the State of Nevada, except to the
extent Nevada law is preempted by federal law. The obligation of the Company to
sell and deliver Shares hereunder is subject to applicable laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale or delivery of such Shares.
 
(s) Words used in the masculine shall apply to the feminine where applicable,
and wherever the context of the Plan dictates, the plural shall be read as the
singular and the singular as the plural.
 
13

--------------------------------------------------------------------------------


(t) Transactions related to the Plan, including but not limited to the delivery
and acceptance of any Agreement and the exercise of any Option, whether in whole
or in part, may be evidenced by either signed documentation or on-line
transactions through the Stock Plan Services web site of the Company’s
designated stock plan administrator, Fidelity Investments, or the successor
thereof.
 
(u) If any provision of this Plan has the effect of increasing the number of
shares available for Awards hereunder by adding back shares and such provision
constitutes a “formula” under the formula plan rules of the New York Stock
Exchange, Inc. (“NYSE”) (including Section 303A.08 of the NYSE’s Listed Company
Manual), then the portion of such provision that constitutes a “formula” shall
be operative only until, and shall cease to be effective on, the date that is 10
years after July 19, 2003 or, if later, the date of the most recent shareholder
approval of the Plan.
 
 
14

--------------------------------------------------------------------------------

 
Resolution related to stock options adopted by the Compensation and Management
Development Committee of the Board of Directors of Centex Corporation on May 13,
2004.
 


    RESOLVED, that all non-qualified options held by Full Time Employees to
acquire common stock of Centex Corporation awarded under any of the stock plans
listed below, whether awarded before or after May 13, 2004, shall be subject to
the following from and after May 13, 2004:
 

 
1. 
If an optionee shall voluntarily terminate employment and at such time he or she
is age 55 or older, has at least 10 Years of Service and the sum of age and
Years of Service equals at least 70, then all non-qualified options held by him
or her shall immediately vest upon the termination of employment (“Vested
Retirement”).
 
 
2. 
All rights to exercise such vested options will terminate 12 months following
the date of such Vested Retirement.  However, to the extent that an option
agreement provides a longer time to exercise following voluntary termination of
employment, then such agreement will control.
 
 
3. 
 As used herein: “Full Time Employee” means a person actively and regularly
engaged in work at least 40 hours a week; and “Years of Service” means an
optionee’s years of employment with Centex Corporation or any of its
Affiliates.  An optionee shall be credited with a Year of Service on each
anniversary of the date on which he or she was first employed by Centex
Corporation or its Affiliate, provided that the optionee continues to be
employed by such employer on such anniversary date.
 
 
4.  
The stock plans covered are:
           ●    Centex Corporation Amended and Restated 1987 Stock Option Plan  
         ●    Seventh Amended and Restated 1998 Centex Corporation Employee
Non-Qualified Stock Option Plan            ●   Amended and Restated Centex
Corporation 2001 Stock Plan            ●    Amended and Restated Centex
Corporation 2003 Equity Incentive Plan

    
    FURTHER RESOLVED, that the appropriate officers of the Corporation are
hereby directed to take all steps that they deem necessary or appropriate to
communicate the substance of the foregoing resolution to option holders who are
affected and, where they deem necessary, to document the substance of this
resolution by way of amendments to the stock plans and to existing option
agreements.
 
 
15

--------------------------------------------------------------------------------

 

